DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda (US 2009/0148167).
With regard claim 1, Tsunoda discloses transmitting device comprising:
a high-speed signal generator which generates a high-speed electric data signal whose frequency band is limited (Fig.7 element 110 and para.47 and 53, where when the high-speed signal is sent out, repetitive pulses having the same speed as the low-speed signal are superimposed thereon.), 
the high-speed electric data signal generator having an output terminal provided to output the high-speed electric data signal (Fig.7 element 110 output);
a low-speed signal generator which generates a low-speed electric clock signal of a frequency lower than the frequency band of the high-speed signal (Fig.7 element 130b (130d in Fig.11) and para.47-48, where the pulse generating unit 130b (130d in Fig.11) generates repetitive pulses having the same speed as the low-speed signal. Examiner considers the repetitive pulses as that of clock.), 
the low-speed electric clock signal generator having an output terminal provided to output the low-speed electric clock signal (Fig.7 element 130b (130d in Fig.11) output); and
a signal superimposing unit which generates a superimposed signal by superimposing the high-speed electric data signal and the low-speed electric clock signal (Fig.7 element 140b and para.48), 
the signal superimposing unit having a first input terminal electrically connected to the output terminal of the high-speed signal generator and provided 
a second input terminal electrically connected to the output terminal of the low-speed signal generator and provided to take the low-speed electric clock signal in (Fig.7 element 140b lower input terminal that connected to PULSE GENERATING UNIT output and para.48), and 
an output terminal provided to output the superimposed signal (Fig.7 element 140b output and para.48).
With regard claim 2, Tsunoda further discloses wherein a ratio between a data rate of the high-speed electric data signal and the frequency of the low-speed electric clock signal is an integer ratio (para.6 and 53, where a low-speed signal and a high-speed signal having the speed of an integer multiple of the speed of the low-speed signal).
With regard claim 3, Tsunoda further discloses wherein the low-speed signal generator generates the low-speed electric clock signal with a time waveform of a sine wave or a triangular wave (para.54 and 59, where sine wave generating unit 130d generates a sine wave having a length whose half cycle is equal to the signal width of the low-speed signal as illustrated in FIG. 12.)
With regard claim 4, Tsunoda further discloses wherein the high-speed signal generator generates the high-speed electric data signal whose frequency band is limited by encoding (Fig.7 and para.45, where Fig.7 is a block diagram of an OLT that inherently has an encoder to perform encoding process that will limit the frequency band of the high-speed electric data signal.  Also in FIG. 7, part of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2009/0148167) in view of Cloonan et al. (US 5,606,317) and Jinagar et al. (US 2012/0170698).
With regard claim 5, Tsunoda discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB encoding ensuring a DC balance.
	However, Cloonan et al. teaches wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the high-speed signal generator generates the high-speed data signal whose frequency band is limited by mBnB encoding as taught by Cloonan et al. into Tsunoda’s TX data Processing unit (Fig.7) to use the mBnB encoding method as the pre-encoder so as to get the maximum bandwidth efficiency.
The modified circuit of Tsunoda and Cloonan et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the mBnB encoding will ensure a DC balance.
Note: Examiner cites the Jinagar’s reference to show mBnB encoder having the property of achieving (ensure) DC-balance (para.40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2009/0148167) in view of Stough et al. (US 2003/0043437).
With regard claim 6, Tsunoda et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the low-speed signal generator generates the low-speed signal with spread spectrum.
	However, Stough et al. teaches wherein the low-speed signal generator generates the low-speed signal with spread spectrum (Fig.1 element 35 and para.19) in order to minimize noise (para.19).
.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsunoda (US 2009/0148167).
With regard claim 11, Tsunoda discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the low-speed electric clock signal and the high-speed electric data signal have an independent phase relationship.
	However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship. Applicant has not disclosed that wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Tsunoda's invention to perform equally well with having wherein the low-speed electric signal and the high-speed electric signal have an independent phase relationship as taught by the instant application because having wherein the low-speed electric signal and the high-speed electric signal .
Allowable Subject Matter
Claims 7-10 and 13-27 are allowed.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633